Citation Nr: 1511042	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-48 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative joint disease and spinal stenosis, lumbar spine.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to June 1977 and from June 1977 to May 1985.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on May 15, 2012.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the instant claims in April 2013.  Regretfully, further development is necessary before a final determination can be reached.    

Specifically, the Board directed "[t]he Veteran should be afforded a VA examination by an appropriate examiner to ascertain whether the Veteran's service-connected lumbar spine disability results in his current lower extremity neurological impairment."  Furthermore, following examination the examiner was directed in paragraph (c) of the remand that "[f]or each neurological impairment identified that is not etiologically related to the Veteran's service-connected lumbar spine disability, the examiner should proffer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such impairment is aggravated by the Veteran's service-connected lumbar spine disability."

In the October 2013 VA examination report, the VA examiner indicated that the Veteran suffered from radiculopathy with symptoms that included bilateral severe paresthesias and/or dysesthesias and numbness involving the femoral and sciatic nerves bilaterally.  The VA examiner went on to opine that the Veteran's bilateral lower extremity neurological deficits are less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale was that it is more likely than not that the Veteran's current bilateral lower extremity neurological deficits are secondary to his non-service connected cervical myelomalacia.  The VA examiner then listed relevant details from the Veteran's medical records and concluded that based on the "absence of bilateral upper and lower extremity [electromyography] EMG testing results, this examiner is unable to comment further without resorting to mere speculation."

This opinion does not appear to address aggravation as requested by paragraph (c) of the April 2013 remand.  First, "caused by or result of" does not permit the examiner to opine on any question other than direct causation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013).  Therefore, the VA examiner's conclusion that the Veteran's bilateral lower extremity neurological deficits are less likely than not proximately due to or the result of the Veteran's service connected condition does not address aggravation.  Second, the VA examiner indicates it would be mere speculation to comment further without additional testing.  However, it is unclear if this statement relates to providing an opinion on aggravation.  The Board notes that this comment is made under the heading "Medical opinion for secondary service connection." There is a separate heading titled "Medical opinion for aggravation of a nonservice connected condition by a service connected condition" under which the only comment is "not applicable."  In light of this "not applicable" and without a clear indication that the VA examiner's statement that he cannot comment further includes commenting on aggravation the Board must assume it was not addressed.  

Furthermore, in the October 2013 examination report, the Veteran indicated that he sometimes experiences bowel incontinence.  As the Board asked about neurological deficits of the bilateral lower extremities specifically, instead of neurological deficits in general, it is unclear whether the VA examiner's opinion includes bowel incontinence.  As the Veteran has indicated he has bowel incontinence, whether it is proximately due to, the result of, or aggravated by his service connected condition is relevant to the final determination of the case. 

Additionally, under the section headed "Radiculopathy" the VA examiner answered "yes" to the question "[d]oes the Veteran have radicular pain or any other signs or symptoms due to radiculopathy" (emphasis added).  In light of the emphasized language, the affirmative answer to this question indicates to the Board that the VA examiner has determined that the Veteran suffers from radiculopathy.  However, in response to subpart (d) under this heading, "[i]ndicate severity of radiculopathy and side affected" the VA examiner responded that both the right and left side were "not affected."  Upon remand the Board finds it necessary for the VA examiner to further comment on this ambiguity.  

Accordingly, the Board finds that the October 2013 VA medical opinion is inadequate with respect to aggravation of a non-service connected condition, bowel incontinence, and the severity of radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, an addendum opinion must be provided that clarifies these issues.  

Finally, the appellant's claim for entitlement to a TDIU is inextricably intertwined with the increased rating claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision
on the other issue has been rendered).  Thus, the issue of entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the October 2013 opinion, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  Furthermore, if electromyography testing is required to answer any of these questions such should be conducted.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current radiculopathy has been aggravated beyond its normal progression by the Veteran's service-connected lumbar spine disability?

b. Does the Veteran currently suffer from bowel incontinence or any other bowel impairment?  

c. If the Veteran is found to suffer from a bowel impairment, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bowel impairment is proximately due (caused by) to the Veteran's service-connected lumbar spine disability?

d. If the answer to (c) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bowel impairment has been aggravated beyond its normal progression by the Veteran's service-connected lumbar spine disability?

e. The examiner should comment on how, if the Veteran suffers from radiculopathy, it is not at least mild in nature.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




